Name: Commission Implementing Regulation (EU) 2017/1773 of 28 September 2017 amending for the 278th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  politics and public safety
 Date Published: nan

 29.9.2017 EN Official Journal of the European Union L 251/19 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1773 of 28 September 2017 amending for the 278th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 September 2017, the Sanctions Committee of the United Nations Security Council decided to amend five entries in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, under the heading Natural persons, the identifying data are replaced for the following entries: (a) Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: (a) Taman Bukit Ampang, Selangor, Malaysia (prevoius address) (b) Malaysia (in prison since 2013). Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Date of designation referred to in Article 7d(2)(i): 9.9.2003. is replaced by the following: Yazid Sufaat (alias (a) Joe, (b) Abu Zufar). Address: (a) Taman Bukit Ampang, Selangor, Malaysia (previous address) (b) Malaysia. Date of birth: 20.1.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529. Date of designation referred to in Article 7d(2)(i): 9.9.2003. (b) Yunos Umpara Moklis (alias (a) Muklis Yunos, (b) Mukhlis Yunos, (c) Saifullah Mukhlis Yunos, (d) Saifulla Moklis Yunos; (e) Hadji Onos). Address: Philippines. Date of birth: 7.7.1966. Place of birth: Lanao del Sur, Philippines. Nationality: Filipino. Date of designation referred to in Article 2a (4) (b): 9.9.2003. is replaced by the following: Yunos Umpara Moklis (alias (a) Muklis Yunos, (b) Mukhlis Yunos, (c) Saifullah Mukhlis Yunos, (d) Saifulla Moklis Yunos; (e) Hadji Onos). Address: Philippines. Date of birth: 7.7.1966. Place of birth: Lanao del Sur, Philippines. Nationality: Filipino. Date of designation referred to in Article 7d(2)(i): 9.9.2003. (c) Radulan Sahiron (alias (a) Radullan Sahiron, (b) Radulan Sahirun, (c) Radulan Sajirun, (d) Commander Putol). Date of birth: (a) 1955, (b) circa 1952. Place of birth: Kaunayan, Patikul, Jolo Island, the Philippines. Nationality: Filipino. is replaced by the following: Radulan Sahiron (alias (a) Radullan Sahiron, (b) Radulan Sahirun, (c) Radulan Sajirun, (d) Commander Putol). Address: Sulu region, Philippines (reported location) Date of birth: (a) 1955, (b) circa 1952. Place of birth: Kaunayan, Patikul, Jolo Island, the Philippines. Nationality: Filipino. Other information: Physical description: eye colour: black; hair colour: gray; height: 5 feet 6 inches  168 cm; weight: 140 pounds  64 kg; build: slight; right arm is amputated above his elbow. Date of designation referred to in Article 7d(2)(i):6.12.2005 (d) Hilarion Del Rosario Santos III (alias (a) Akmad Santos, (b) Ahmed Islam, (c) Ahmad Islam Santos, (d) Abu Hamsa, (e) Hilarion Santos III, (f) Abu Abdullah Santos, (g) Faisal Santos, (h) Lakay, (i) Aki, (j) Aqi). Title: Amir. Address: 50, Purdue Street, Cubao, Quezon City, Philippines. Date of birth: 12.3.1966. Place of birth: 686 A. Mabini Street, Sangandaan, Caloocan City, Philippines. Nationality: Filipino. Passport No: AA780554 (Filipino passport). Other information: (a) Founder and leader of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group. (b) In detention in the Philippines as of May 2011. Date of designation referred to in Article 7d(2)(i): 4.6.2008. is replaced by the following: Hilarion Del Rosario Santos (alias (a) Akmad Santos, (b) Ahmed Islam, (c) Ahmad Islam Santos, (d) Hilarion Santos, III (third), (e) Hilarion Del Rosario Santos, III (third), (f) Abu Abdullah Santos, (g) Faisal Santos, (h) Lakay, (i) Aki, (j) Aqi, (k) Abu Hamsa. Title: Amir. Address: 50, Purdue Street, Cubao, Quezon City, Philippines. Date of birth: 12.3.1966. Place of birth: 686 A. Mabini Street, Sangandaan, Caloocan City, Philippines. Nationality: Filipino. Passport No: AA780554 (Filipino passport). Date of designation referred to in Article 7d(2)(i): 4.6.2008. (e) Umar Patek (alias (a) Omar Patek, (b) Mike Arsalan, (c) Hisyam Bin Zein, (d) Anis Alawi Jafar, (e) Pa'tek, (f) Pak Taek, (g) Umar Kecil, (h) Al Abu Syekh Al Zacky, (i) Umangis Mike. Address: Indonesia. Date of birth: 20.7.1970. Place of birth: Central Java, Indonesia. Nationality: Indonesian. Other information: Senior member of Jemaah Islamiyah. Date of designation referred to in Article 2a(4)(b): 19.7.2011. is replaced by the following: Umar Patek (alias (a) Omar Patek, (b) Mike Arsalan, (c) Hisyam Bin Zein, (d) Anis Alawi Jafar, (e) Pa'tek, (f) Pak Taek, (g) Umar Kecil, (h) Al Abu Syekh Al Zacky, (i) Umangis Mike. Address: Indonesia. Date of birth: 20.7.1970. Place of birth: Central Java, Indonesia. Nationality: Indonesian. Date of designation referred to in Article 7d(2)(i): 19.7.2011.